UNPUBLISHED

UNITED STATES COURT OF APPEALS
                FOR THE FOURTH CIRCUIT


GORDON B. MCDERMOTT,                  
              Plaintiff-Appellant,
                 v.
                                                  No. 00-2358
NATIONAL SHIPPING COMPANY OF
SAUDI ARABIA,
                Defendant-Appellee.
                                      
           Appeal from the United States District Court
            for the District of Maryland, at Baltimore.
                Catherine C. Blake, District Judge.
                        (CA-99-3080-CCB)

                       Submitted: May 24, 2001

                      Decided: September 7, 2001

    Before WIDENER, WILKINS, and KING, Circuit Judges.



Affirmed by unpublished per curiam opinion.


                             COUNSEL

John H. West, III, Samuel M. Riley, WEST & MOORE, L.L.C., Bal-
timore, Maryland, for Appellant. Frederick L. Kobb, WRIGHT,
CONSTABLE & SKEEN, L.L.P., Baltimore, Maryland, for Appellee.



Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).
2            MCDERMOTT v. NATIONAL SHIPPING COMPANY
                              OPINION

PER CURIAM:

   Gordon B. McDermott appeals the district court orders dismissing
his breach of contract and detrimental reliance claims against
National Shipping Company of Saudi Arabia ("NSCSA") pursuant to
Fed. R. Civ. P. 12(b)(6) and denying reconsideration of that order and
leave to amend. We affirm.

   McDermott accepted the position of Vice President of Market-
ing/Owner Representative’s Office with NSCSA around December
1996. In October 1997, NSCSA terminated McDermott due to com-
pany restructuring. McDermott filed a diversity suit in district court
claiming NSCSA breached its employment agreement with him.
McDermott also alleged a claim of detrimental reliance.

   NSCSA moved to dismiss McDermott’s suit pursuant to Fed. R.
Civ. P. 12(b)(6), asserting McDermott could not show a definite term
of employment and under Maryland’s presumption of at-will employ-
ment, could not state a claim upon which relief could be granted. The
district court granted NSCSA’s motion. McDermott filed a motion
pursuant to Fed. R. Civ. P. 15(a), 59(e), requesting the court to recon-
sider its order and requesting leave to file an amended complaint. The
district court denied the motion and McDermott appealed.

   This Court reviews de novo a district court’s Rule 12(b)(6) dis-
missal for failure to state a claim upon which relief may be granted.
See Flood v. New Hanover County, 125 F.3d 249, 251 (4th Cir. 1997).
We accept the complainant’s well-pleaded allegations as true and
view the facts in the light most favorable to the non-moving party.
See Mylan Labs., Inc. v. Matkari, 7 F.3d 1130, 1134 (4th Cir. 1993).
Under Maryland’s presumption of employment at-will, with narrow
exceptions not claimed by McDermott to be applicable, an employ-
ment contract of indefinite duration can be legally terminated at the
pleasure of either party at any time for any reason. See Adler v. Amer-
ican Standard Corp., 432 A.2d 464, 467 (Md. 1981). When an
employment contract "does not expressly specify a particular time or
event terminating the employment relationship" it is considered at-
             MCDERMOTT v. NATIONAL SHIPPING COMPANY                  3
will. Shapiro v. Massengill, 661 A.2d 202, 208 (Md. Ct. Spec. App.
1995).

   McDermott’s complaint stated that "[t]hrough its December 6,
1996 correspondence and other communications, NSCSA guaranteed
McDermott’s employment for a period of not less than five (5) years."
We find neither the December 6, 1996 correspondence nor any other
allegation in McDermott’s pleadings set out sufficient facts to defeat
the presumption of at-will employment.

 To state a claim for detrimental reliance under Maryland law,
McDermott must show:

    (1) a clear and definite promise; (2) where the promisor has
    a reasonable expectation that the offer will induce action or
    forbearance on the part of the promisee; (3) which does
    induce actual and reasonable action or forbearance by the
    promisee; and (4) causes a detriment which can only be
    avoided by the enforcement of the promise.

Pavel Enters. Inc. v. A.S. Johnson, Inc., 674 A.2d 521, 532 (Md.
1996).

   Assuming without deciding that detrimental reliance of some
unusual or extraordinary character can constitute an exception to the
at-will employment doctrine, we find McDermott’s claims unpersua-
sive. At bottom, McDermott’s assertions of detrimental reliance are
garden variety claims that, if recognized as adequate exceptions to
defeat application of the doctrine, would virtually swallow the rule.
Rather, it is clear that because McDermott’s employment was at-will,
he could not reasonably rely on the employer’s statement of his intent
to employ him. See McNierney v. McGraw-Hill, Inc., 919 F. Supp.
853, 861 (D. Md. 1995). Therefore, McDermott’s claim fails.

   The denial of a request for leave to amend a complaint pursuant to
Fed. R. Civ. P. 15(a) is reviewed for abuse of discretion. See Edwards
v. City of Goldsboro, 178 F.3d 231, 242 (4th Cir. 1999). Following
the dismissal of the action, the ability to amend as of right no longer
exists. See Sachs v. Snider, 631 F.2d 350, 351 (4th Cir. 1980) (per
4            MCDERMOTT v. NATIONAL SHIPPING COMPANY
curiam). We find the district court did not abuse its discretion in
denying McDermott’s motion to reconsider and to amend.

   We therefore affirm the district court’s dismissal of McDermott’s
action and denial of his motion for reconsideration and to amend. We
dispense with oral argument because the facts and legal contentions
are adequately presented in the materials before the court and argu-
ment would not aid the decisional process.

                                                        AFFIRMED